HLD-004                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 12-1121
                                       ___________

                              IN RE: JAMES MORRIS,
                                                 Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                      (Related to E.D. Pa. Crim. No. 05-cr-00440)
                      ____________________________________

                  Submitted Pursuant to Rule 21, Fed. R. App. P.
                                January 26, 2012
        Before: MCKEE, Chief Judge, ALDISERT and GARTH, Circuit Judges

                               (Opinion filed: July 27, 2012)
                                       _________

                                         OPINION
                                         _________

PER CURIAM

       James Morris petitions this Court for a writ of mandamus compelling the District

Court to conduct proceedings related to Morris’s motion under Fed. R. Crim. P. 41(g) for

the return of currency seized during his arrest.

       At the time of the filing of the petition for writ of mandamus in this Court, the

District Court had not ruled on Morris’s Rule 41(g) motion. However, on February 2,

2012, the District Court dismissed the motion without prejudice to its being re-filed upon

the resolution of Morris’s pending direct appeal; the District Court also denied Morris’s
subsequent motion to reconsider. Therefore, this petition for writ of mandamus will be

dismissed as moot.




                                           2